IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Brenton C. Rodeheaver,                :
                         Petitioner   :
                                      :
             v.                       :      No. 477 M.D. 2020
                                      :      Submitted: March 26, 2021
Bedford Pa. Court of Common Pleas, :
Probation Dept. of Bedford County     :
Chief M. Keith Bowser, Pa. Department :
of Corrections John Wetzel, Secretary :
D.O.C. Pa.,                           :
                         Respondents :


BEFORE: HONORABLE P. KEVIN BROBSON, President Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION BY
PRESIDENT JUDGE BROBSON                              FILED: November 19, 2021


      Before the Court are two sets of preliminary objections—one filed by
Respondents the Pennsylvania Department of Corrections (DOC) and the Secretary
of Corrections, John Wetzel (collectively, Corrections Respondents), and the other
filed by the Court of Common Pleas of Bedford County (Common Pleas) and the
Probation Department of Bedford County (Probation Department) (collectively,
Bedford Respondents)—to an amended petition for review (Amended Petition) filed
by Petitioner Brenton C. Rodeheaver (Rodeheaver), an inmate at the State
Correctional Institution (SCI) at Greene. For the reasons set forth below, we sustain
the preliminary objections filed by the Corrections Respondents and dismiss
Rodeheaver’s Amended Petition.
                                      I. BACKGROUND
       In his Amended Petition, Rodeheaver avers that DOC illegally seized
$2,500.28 that was paid to Rodeheaver from a retirement annuity plan pursuant to a
qualified domestic relations order (QDRO)1 as a result of his mother’s death.2, 3
(Amended Petition ¶¶ 1-2, 6.) According to Rodeheaver, he first filed a grievance
with DOC regarding these funds, which DOC denied, citing DOC’s internal policy,
DC-ADM 005.4 (Amended Petition ¶ 3.) He avers that the funds, which he
characterizes as retirement funds, were exempt from attachment or execution on
judgments pursuant to Section 8124 of the Judicial Code, 42 Pa. C.S. § 8124. (Id.
¶¶ 4-5.) Thus, according to Rodeheaver, notwithstanding DOC’s authority to collect



       1
          “A QDRO is a type of domestic relations order that creates or recognizes an alternate
payee’s right to, or assigns to an alternate payee the right to, a portion of the benefits payable with
respect to a participant under a plan.” Jago v. Jago, 217 A.3d 289, 293 (Pa. Super. 2019) (emphasis
omitted) (quoting Boggs v. Boggs, 520 U.S. 833, 846 (1997)); see also Section 1056(d) of the
Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1056(d) (relating to assignment
of pension plan benefits). “The QDRO provisions address the rights of divorced and separated
spouses, and their dependent children, which are the traditional concern of domestic relations law.”
Jago, 217 A.3d at 294 (quoting Boggs, 520 U.S. at 849).
       2
         Rodeheaver avers that the Family Court of Mineral County, West Virginia, issued the
QDRO on October 16, 2017, and it divided funds from the Plumbers & Steamfitters
Local #489 Pension Trust Plan. (Amended Petition, Exhibit B.) It appears that the West Virginia
Family Court forwarded the funds to DOC, which then sent the funds to the Court of Common
Pleas of Bedford County, which applied the funds to outstanding costs, restitution, or fines, in
accordance with DOC’s request. (See Amended Petition ¶ 1.)
       3
          Rodeheaver, acting pro se, initially filed a “Motion for Return of Property” in
August 2020, which the Court treated as a petition for review in this Court’s original jurisdiction.
He filed the Amended Petition in response to the Court’s order dated August 27, 2020, which
instructed him, in part, to amend his petition to add DOC and the Probation Department as
respondents. The Court included the Probation Department because it understood Rodeheaver to
be making a claim against it as well as against the Court of Common Pleas of Bedford County.
       4
       See https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/005%20Collec
tion%20of%20Inmate%20Debts.pdf (last visited November 18, 2021).

                                                  2
costs under Act 84,5 DOC illegally seized the funds at issue.                    (Id. ¶¶ 4-6.)
Rodeheaver further avers that the seizure violated his constitutional rights under the
Fourth, Fifth, and Fourteenth Amendments to the United States Constitution. (Id.
¶ 6.) Rodeheaver seeks relief in the form of a return of the funds and an order
prohibiting DOC from making any further seizure of the funds pursuant to Act 84.
(Id. ¶ 4.)    The Corrections Respondents and the Bedford Respondents both
preliminarily object to Rodeheaver’s Amended Petition on the basis that it fails to
state a claim for relief (demurrer).
                                        II. ISSUES
      The Corrections Respondents and the Bedford Respondents argue that the
Amended Petition fails to state a claim upon which relief may be granted. The
Corrections Respondents essentially contend that: (1) DOC was authorized to seize
the funds from Rodeheaver’s inmate account because Act 84 makes no exception
for retirement funds and it allows for deductions regardless of the source of funds;
(2) even if Section 8124 of the Judicial Code exempts retirement funds from
attachment or execution on judgments, the funds at issue are not “retirement funds”
as set forth in Section 8124; and (3) Rodeheaver fails to allege facts sufficient to
establish a claim for relief under the Fourth, Fifth, or Fourteenth Amendments to the
United States Constitution. The Bedford Respondents similarly contend that Act 84
makes no exception for retirement funds, and DOC, therefore, is empowered to make
deductions from Rodeheaver’s inmate account regardless of the source of the funds.

      5
          Section 9728(b)(5) of the Sentencing Code, 42 Pa. C.S. § 9728(b)(5), is commonly
referred to as “Act 84,” and it provides:
      [DOC] shall make monetary deductions of at least 25% of deposits made to inmate
      wages and personal accounts for the purpose of collecting restitution, costs imposed
      under section 9721(c.1), filing fees to be collected under section 6602(c) (relating
      to prisoner filing fees) and any other court-ordered obligation.

                                               3
They also contend that Rodeheaver raises no facts in the Amended Petition
indicating that the Bedford Respondents had any involvement in or knowledge of
DOC’s seizure of Rodeheaver’s funds, and, as a result, Rodeheaver has failed to state
a claim against them.
                                III. DISCUSSION
      As set forth above, this matter comes before the Court on preliminary
objections, and our review, therefore, is limited to the pleadings. Pa. State Lodge,
Fraternal Ord. of Police v. Dep’t of Conservation & Nat. Res., 909 A.2d 413, 415
(Pa. Cmwlth. 2006), aff’d, 924 A.2d 1203 (Pa. 2007). We must accept as true the
well-pled averments set forth in the Amended Petition and any reasonable inferences
logically drawn therefrom. See Pa. State Troopers Ass’n v. Cmwlth., 606 A.2d
586, 587 (Pa. Cmwlth. 1992). We need not accept, however, “conclusions of law,
unwarranted inferences from [the] facts, argumentative allegations, or expressions
of opinion.”    Meier v. Maleski, 648 A.2d 595, 600 (Pa. Cmwlth. 1994).
Nevertheless, given Rodeheaver’s pro se status, we engage in a liberal review of the
Amended Petition to determine whether he is entitled to legal relief. See Madden v.
Jeffes, 482 A.2d 1162, 1165 (Pa. Cmwlth. 1984).
      Pennsylvania Rule of Civil Procedure 1028(a) sets forth the bases upon which
a party may preliminarily object to a pleading, including failure of a pleading to
conform to a rule of court, insufficient specificity in a pleading, and demurrer. As
to the last basis, in order to sustain a preliminary objection based on demurrer, it
must appear with certainty that the law will not permit recovery on the claim.
Pa. State Lodge, 909 A.2d at 416. Any existing doubt must be construed against
sustaining the objection. Id. Moreover, we have held that “a demurrer cannot aver




                                         4
the existence of facts not apparent from the face of the challenged pleading.”
Martin v. Dep’t of Transp., 556 A.2d 969, 971 (Pa. Cmwlth. 1989).
      As to the Corrections Respondents’ first contention that Act 84 makes no
exception for retirement funds, they assert that “[t]he personal account of an inmate
may be derived from various sources, including wages, gifts and government
benefits. The source of funds is of no moment.” (Corrections Respondents’ Prelim.
Objs. ¶ 18 (quoting Danysh v. Dep’t of Corr., 845 A.2d 260, 263 (Pa. Cmwlth. 2004),
aff’d, 881 A.2d 1263 (Pa. 2005))). They argue that Act 84 empowers them to
establish guidelines for implementation of the statute, which they note they have
done in DC-ADM 005, titled Collection of Inmate Debts, which defines income as
follows:
      [A]ll funds credited to an inmate’s account regardless of source. The
      only exceptions are . . . refunds of commissary purchases, refunds of
      purchases initiated through the facility, money sent to the inmate for
      payment of a private viewing/deathbed visit, Social Security Disability
      payments, and Veterans Administration benefits.
(Id. ¶ 20.)6 Because retirement funds are not enumerated in the exceptions to
income, they allege that the $2,500.28 deduction from the annuity payment was
properly made. We disagree that the analysis ends there.
      In Danysh, we considered, in part, whether Section 8127 of the Judicial
Code, 42 Pa. C.S. § 8127, which exempts personal earnings in the possession of an
employer from garnishment, prevented DOC from seizing an inmate’s funds
pursuant to Act 84 when the funds were deposited into the inmate’s account as a
personal gift. Danysh, 845 A.2d at 263-64. Denying the inmate’s petition for a


      6
          See also DC-ADM 005, Collection of Inmate Debts, Glossary of Terms,
https://www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/005%20Collection%20of%
20Inmate%20Debts.pdf (last visited November 18, 2021).

                                         5
return of property and declaratory judgment, we wrote:         “Arguably, should a
personal gift find its way to an employer’s custody, it would be sheltered from
process under [Section] 8127.       However, there is an exception [in Section
8127(a)(5)] for ‘restitution to crime victims, costs, fines or bail judgments pursuant
to an order entered by a court in a criminal proceeding.’” Id. Accordingly, while
we noted in Danysh that under Act 84 the “source of funds is of no moment,” we
recognized that the Judicial Code provides separate protections that would supersede
Act 84’s authority. Id. Any workaround would have to come from an exception
within the Judicial Code.
      Here, Rodeheaver similarly claims that his funds are exempt from
garnishment, but he alleges that Section 8124(b) of the Judicial Code, 42 Pa. C.S.
§ 8124(b), supplies the shelter. Section 8124(b)(1)(vii) provides:
       Except as provided in paragraph (2), the following money or other
       property of the judgment debtor shall be exempt from attachment or
       execution on a judgment: . . . (vii) [a]ny pension or annuity, whether
       by way of a gratuity or otherwise, granted or paid by any private
       corporation or employer to a retired employee under a plan or contract
       which provides that the pension or annuity shall not be assignable.
42 Pa. C.S. § 8124(b)(1)(vii). Noticeably absent from this provision is an exception
for “restitution to crime victims, costs, fines or bail judgments pursuant to an order
entered by a court in a criminal proceeding” or similar language to that effect.
Accordingly, in consideration of this clear statutory language, we cannot agree that
Act 84 imparts unfettered authority upon DOC to seize funds from a judgment
debtor’s retirement account or annuity plan.
      Notwithstanding the foregoing, in consideration of Corrections Respondents’
second argument regarding the character of the funds, we agree with DOC that the
funds in question are not protected by Section 8124 of the Judicial Code.


                                          6
Section 8124(b)(1)(vii) specifically provides that only the pension or annuity plan
granted or paid to a “retired employee” shall be exempt from attachment or execution
on a judgment. 42 Pa. C.S. § 8124(b)(1)(vii). As noted above, the funds at issue
here were sent to Rodeheaver from a retirement annuity plan pursuant to a QDRO
as a result of his mother’s death. Rodeheaver does not aver in the Amended Petition
that the annuity plan is or was his own or that he is a retired employee in relation to
the annuity plan such that Section 8124(b)(1)(vii) applies to protect the funds in
question. Thus, we conclude that DOC did not err in seizing or deducting the
$2,500.28 from Rodeheaver’s inmate account pursuant to Act 84.
       Lastly, the Corrections Respondents contend that Rodeheaver has failed to
present facts supporting his claim that the funds were seized in violation of his
Fourth, Fifth, and Fourteenth Amendment rights under the United States
Constitution.7 As it concerns the Fourth Amendment, Rodeheaver alleges that
Corrections Respondents violated his right to be free from unreasonable search and
seizure when they confiscated the funds from his inmate account and refused to
return them. An inmate, however, does not have a reasonable expectation of privacy
during incarceration that entitles the inmate to protection under the Fourth
Amendment. See Hudson v. Palmer, 468 U.S. 517, 530 (1984). This extends to an
inmate’s financial account.            Jackson v. SCI-Camp Hill (M.D. Pa., Civil
No. 1:11-CV-1135, filed September 11, 2012) at 5-6; see also Taylor v. Knapp,
871 F.2d 803, 806 (9th Cir. 1989) (recognizing that Fourth Amendment does not

       7
         The Corrections Respondents raised this issue in their preliminary objections in the nature
of a demurrer. As it relates to Rodeheaver’s claims under the Fifth and Fourteenth Amendments
to the United States Constitution, however, they are really alleging insufficient specificity in a
pleading, another form of preliminary objection set forth in Pennsylvania Rule of Civil
Procedure 1028(a)(3). We will, therefore, address their argument as to those claims under the
standard for insufficient specificity in a pleading.

                                                 7
protect inmate from seizure and destruction of his property).8                   Accordingly,
Rodeheaver has not stated a claim for relief as it concerns the Fourth Amendment.
Moreover, with regard to Rodeheaver’s complaints under the Fifth and Fourteenth
Amendments, we agree with Corrections Respondents that Rodeheaver has failed to
plead facts that are sufficient to state a claim for relief. Specifically, Rodeheaver
does not explain how DOC violated his due process rights other than to say that those
rights were violated. Pennsylvania Rule of Civil Procedure 1019(a) provides that
“[t]he material facts on which a cause of action . . . is based shall be stated in a
concise and summary form.” General allegations of wrongdoing, without the
support of specific factual averments, fail to meet this pleading standard.
McCulligan v. Pa. State Police, 123 A.3d 1136, 1141 (Pa. Cmwlth. 2015), aff’d,
135 A.3d 580 (Pa. 2016). Clearly, Rodeheaver’s claims concerning due process are
insufficient to satisfy this pleading standard. Based on the foregoing, we conclude
that Rodeheaver has not stated a claim for relief as it concerns his Fourth, Fifth, and
Fourteenth Amendment rights.




       8
         While decisions of federal district courts and courts of appeals, including those of the
Third Circuit, are not binding on Pennsylvania courts, even where a federal question is involved,
they have persuasive value. Kutnyak v. Dep’t of Corr., 923 A.2d 1248, 1250 (Pa. Cmwlth. 2007)
(citing Garber v. Dep’t of Corr. Sec’y, 851 A.2d 222, 226 n.9 (Pa. Cmwlth. 2004)). It is
appropriate to follow them where the United States Supreme Court has not spoken. Weaver v. Pa.
Bd. of Prob. & Parole, 688 A.2d 766, 772 n.11 (Pa. Cmwlth. 1997).

                                               8
                                   IV. CONCLUSION
       For the reasons set forth above, we sustain the preliminary objections of the
Corrections Respondents and dismiss the Amended Petition.9




                                               P. KEVIN BROBSON, President Judge




       9
         Given that we must dismiss the Amended Petition because Rodeheaver has failed to state
any claims for relief, we need not address the preliminary objections of the Bedford Respondents.

                                               9
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Brenton C. Rodeheaver,                :
                         Petitioner   :
                                      :
             v.                       :    No. 477 M.D. 2020
                                      :
Bedford Pa. Court of Common Pleas, :
Probation Dept. of Bedford County     :
Chief M. Keith Bowser, Pa. Department :
of Corrections John Wetzel, Secretary :
D.O.C. Pa.,                           :
                         Respondents :



                                  ORDER


      AND NOW, this 19th day of November, 2021, the preliminary objections of
Pennsylvania Department of Corrections and John Wetzel, Secretary of Corrections,
to Petitioner’s amended petition for review (Amended Petition) are SUSTAINED,
and the Amended Petition is DISMISSED.




                                       P. KEVIN BROBSON, President Judge